Defendant was convicted of assault with intent to commit rape. A motion for a new trial was denied and judgment on the verdict was entered, July 2, 1915, and the defendant was sentenced to imprisonment at San Quentin for the period of fourteen years. July 6, 1915, defendant served and filed his notice of appeal from the judgment and order denying his motion for a new trial. An order was made by the court to have the notes of the trial transcribed by the stenographic reporter and filed with the clerk, and, on July 17, 1915, an order was made by this court extending the time thirty days within which to make such transcript, giving fifty days from July 6, 1915, therefor. This time expired August 26th. No transcript has been filed except the clerk's minutes on appeal and no application has been made for extending the time within which to file transcript of the stenographer's notes at the trial. We have before us no record upon which to examine into the merits of the case. Nothing remains for us to do but to affirm the judgment, and it is so ordered.
  Hart, J., and Burnett, J., concurred. *Page 738